Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 02/05/21 are acknowledged.
Claims 1-41 were previously cancelled. 
Claim 42 was amended and new claims 58-60 were added on 02/05/21. 
Claims 42-60 are pending and are included in the prosecution.
Response to Amendments/Arguments
Rejection of claims under 35 USC § 103 
Applicant amended claim 42 to recite “wherein the granular absorbent material constitutes 10-50% (w/w) of the cleaning composition or wherein the granular absorbent material does not comprise perlite …” In light of this amendment, Applicant’s arguments (Pages 5-7, filed 02/05/21) with respect to the rejection of claims 42-57 under 35 U.S.C. 103 as being unpatentable over Elfersy (US 2007/0065475 A1) in view of Adam et al. (WO 2014/149052 A1) have been fully considered and are persuasive. Elfersy discloses a perlite-coated antimicrobial composition; and does not disclose that the granular absorbent material constitutes 10-50 (w/w) of the cleaning composition. Therefore, the obviousness rejection is withdrawn.


Maintained Rejections 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 42-57 are again rejected and new claims 58-60 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,370,625 B2 (the ‘625 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of formulating a composition, comprising the steps of: grinding an absorbent material; coating the granular absorbent material with a biocide to produce a coated absorbent material; and mixing the coated absorbent material with a sanitation agent; and therefore, encompass overlapping or coextensive subject matter.
The difference is that claims of the ‘625 Patent recite that the cleaning composition is capable of absorbing liquid at a liquid loading of 25-30% by volume or 200-300% by mass addition. 

Therefore, instant claims are obvious over claims of the ‘625 Patent and they are not patentably distinct over each other.


Claims 42-57 are again rejected and new claims 58-60 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-17 of U.S. Patent No. 10,704,012 B2 (the ‘012 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of using a cleaning composition, wherein the cleaning composition comprises a granular absorbent material coated with a biocide and a sanitation agent; and therefore, encompass overlapping or coextensive subject matter.
The difference is that claims of the ‘012 Patent recite that the granular absorbent material constitutes 10-50% (w/w) of the cleaning composition. 
However, one of ordinary skill in the art would have found it obvious to use various levels of the granular absorbent material in the cleaning composition based on the desired cleaning efficacy, including the concentration of the granular absorbent material in claims of the ‘625 Patent. Moreover, as amended, instant claim 42 also recites that the granular absorbent material constitutes 10-50% (w/w) of the cleaning composition. 



Claims 42-57 are again rejected and new claims 58-60 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,457,901 B2 (the ‘901 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of formulating a composition, comprising the steps of: grinding an absorbent material; coating the granular absorbent material with a biocide to produce a coated absorbent material; and mixing the coated absorbent material with a sanitation agent; and therefore, encompass overlapping or coextensive subject matter.
The difference is that claims of the ‘901 Patent recite that the cleaning composition contains a modifying agent. 
However, instant claims recite the transitional phrase “comprising,” which allows the inclusion of additional materials, such as the modifying agent recited in claims of the ‘901 Patent. One of ordinary skill in the art would have found it obvious to include various components in instantly claimed cleaning composition including modifying agents such as the thickeners recited in claims of the ‘901 Patent, and achieve the desired cleaning efficacy. 
Therefore, instant claims are obvious over claims of the ‘901 Patent and they are not patentably distinct over each other.


Claim 42-57 are again provisionally rejected and new claims 58-60 are also provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 26-32 of copending Application No. 16/790,026 (the ‘026 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of formulating a composition, comprising the steps of: grinding an absorbent material; coating the granular absorbent material with a biocide to produce a coated absorbent material; and mixing the coated absorbent material with a sanitation agent; and therefore, encompass overlapping or coextensive subject matter.
The difference is that claims of the ‘026 Application do not recite grinding an absorbent material. 
However, one of ordinary skill in the art would have found it obvious to include any steps such as grinding the absorbent material in order to produce the resultant granular absorbent material, which is recited in both sets of claims, to achieve the desired cleaning efficacy. 
Therefore, instant claims are obvious over claims of the ‘026 Application and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim 42-57 are again provisionally rejected and new claims 58-60 are also provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16 and 32-35 of copending Application No. 16/800,596 (the ‘596 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of applying an effective amount of a cleaning composition on a surface, wherein the cleaning composition comprises a granular absorbent material coated with a biocide, and a sanitation agent absorbed in the granular absorbent material; and therefore, encompass overlapping or coextensive subject matter.
One difference is that claims of the ‘596 Application do not recite grinding an absorbent material. 
However, one of ordinary skill in the art would have found it obvious to include any steps such as grinding the absorbent material in order to produce the resultant granular absorbent material, which is recited in both sets of claims, to achieve the desired cleaning efficacy. 
Another difference is that claims of the ‘596 Application recite a method for prevention and/or decontamination of a surface from a pathogen, whereas instant claim 53 recite a method of using a cleaning composition. However, one of ordinary skill in the art would have found it obvious to use the instantly claimed cleaning composition in order to sanitize or decontaminate a surface from a pathogen. 
Therefore, instant claims are obvious over claims of the ‘596 Application and they are not patentably distinct over each other.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s arguments (Pages 7-8, filed 02/05/21) with respect to the double patenting rejections have been fully considered but are not persuasive. 
Applicant states that they will address the rejections at such time as the claims are otherwise considered allowable. 
Applicant did not point out why they disagree with the double patenting rejections. Until such time that terminal disclaimers are filed, the double patenting rejections will be maintained for the reasons outlined above. 
Conclusion
No claims are allowed.
Since this new rejection was necessitated by applicant’s amendment, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615